Citation Nr: 0204293	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  94-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

3.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee (a left knee 
disability), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing was held at the RO in 
June 1993 and before the undersigned Member of the Board at 
the RO in February 1994. 

This matter also came before the Board from a June 2000 RO 
decision that denied the veteran an increased evaluation for 
his service-connected left knee disability and denied a total 
rating for compensation purposes based on individual 
unemployability.  

The claims of entitlement to service connection for PTSD and 
a total rating for compensation purposes based on individual 
unemployability will be addressed in the REMAND portion of 
this decision.  As well, a claim of entitlement to an 
increased evaluation for a right knee disability on an 
extraschedular basis will be addressed in the REMAND below.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the left knee is manifested by extension limited to, at most, 
10 degrees, slight limitation of flexion motion, and pain.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service-connected degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran's left knee disability is more disabling 
than currently evaluated.  Initially, the Board notes that 
during the pendency of the appeal the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.

The record reflects that during the course of this appeal, 
the veteran was provided with a Statement of the Case which 
provided adequate notification of the information and medical 
evidence necessary to substantiate the claim.  Further, two 
adequate, contemporaneous VA examinations were provided, 
discussed below.  

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim and evidence relevant to 
the claim has been properly developed.  As such, with respect 
to this claim there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.

In a June 1996 decision, the Board established service 
connection for a left knee disability as secondary to a 
service-connected right knee disability.  Among other things, 
the Board pointed out that while an opinion expressed on VA 
examination of January 1993 was somewhat equivocal (the 
examiner noted that the problem with the veteran's left knee 
was probably due to his favoring of his right knee), there 
was no objective medical evidence in the record to refute 
this conclusion.  As such, and as the evidence was in 
relative equipoise, the Board conferred the benefit of the 
doubt in favor of the veteran.  The Board therefore 
determined that the evidence established a secondary 
association between the veteran's left knee condition and his 
service-connected right knee disorder, and service connection 
for a left knee disability was established pursuant to 
38 C.F.R. § 3.310(a).  A 10 percent evaluation was assigned 
by the RO in a July 1996 decision implementing the Board 
decision, and the record reflects that no timely appeal was 
taken therefrom.  

The relevant evidence of record consists of VA examination 
reports and an outpatient treatment record.  An August 1996 
report reflects that the veteran complained of continuous 
pain and swelling of both knees.  Examination of the left 
knee revealed moderate deformity due to degenerative 
arthritis, crepitance, but no significant subluxation or 
lateral instability, and no loose motion.  On range of motion 
studies, flexion and extension of the left knee was 102 and 8 
degrees, respectively, the veteran was diagnosed with 
degenerative joint disease of the left knee.  

X-rays of the knee taken a few days later showed evidence of 
a meniscectomy at the posterior horn of the medial meniscus, 
and that most the body of that meniscus had been removed.  
Further, normal anterior and posterior cruciate ligaments 
were shown, and the medial and lateral collateral ligaments 
were unremarkable.  There was also evidence of joint 
effusion, moderate in size, and degenerative disease was seen 
throughout the bony structures.  

VA outpatient treatment records reflect that in June 1998, 
the veteran presented with a complaint of chronic knee pain, 
and was diagnosed with degenerative joint disease of the 
knees.  

Another VA examination was accomplished in April 2000, the 
report of which reflects that the veteran complained of 
constant knee pain, intermittent swelling of the knees, and 
that they occasionally "give way."  The veteran noted that 
pain flared up about twice a week, described pain as being 
"9 to 10" on a scale of "1 to 10," and indicated that 
precipitating factors were usually increased activity with 
prolonged weight bearing.  

Examination of the left knee revealed no significant 
swelling, no loose motion, and no lateral instability.  On 
range of motion studies, flexion and extension of the left 
knee was 120 and 10 degrees (the report indicates "110 
degrees" extension, but this is obviously a typographical 
error), respectively, and the examiner pointed out that pain, 
fatigue, weakness, incoordination, and repetition, were 
considered in the study.  Degenerative joint disease of the 
knees was diagnosed.  The examiner concluded the report by 
noting that, regarding functional loss due to pain, the 
veteran experiences severe knee pain twice a week, and that 
there are days, according to the veteran, that he does not 
want to get out of bed.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

Again, the veteran and his representative contend that the 
veteran's left knee disability is more disabling than 
currently evaluated.  This disability is rated as 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2001) 
(traumatic arthritis and limitation of knee extension, 
respectively).  Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  The Board notes that for the 
purpose of rating disability from arthritis, the knee is 
considered to be a major joint. 38 C.F.R. § 4.45 (2001). 

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2001).  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.

The veteran's left knee disability could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001), which 
contemplates slight knee impairment (recurrent subluxation or 
lateral instability); a 20 percent evaluation is provided 
when the impairment is moderate. 

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
left knee disability.  Specifically, the Board finds that 
this disability is appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5261 
(2001).  As noted above, on examination of April 2000, left 
knee extension was limited to 10 degrees, which warrants an 
evaluation of 10 percent under this code.  Further, while 
range of motion studies conducted in August 1996 would result 
in noncompensable evaluations under the limitation of motion 
codes (i.e. Diagnostic Codes 5260 and 5261), motion 
nevertheless limited, and there was evidence of degenerative 
disease on X-ray.  As such, a 10 percent evaluation was 
warranted at that time.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2001).   

The Board considered higher evaluations under both limitation 
of motion codes noted above; however, none of the range of 
motion studies conducted would result in ratings higher than 
10 percent under these codes.  As noted above, the findings 
made on range of motion studies recently conducted (to 
include extension motion, which was the only compensable 
limitation of motion) took into consideration pain, fatigue, 
weakness, incoordination, and repetition, and while it is 
also noted that the veteran experiences flare-ups of knee 
pain on a weekly basis, the Board finds that such is 
accurately reflected, even when considering the dictates of 
DeLuca, in the 10 percent evaluation assigned. 

Finally, the Board points out that as instability of the left 
knee is not currently (medically) demonstrated, an 
evaluation, to include a separate evaluation, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001) is not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).



ORDER

An increased evaluation for degenerative joint disease of the 
left knee is denied.  


REMAND

At the time of the June 1996 and February 2001 remands, the 
Board determined that the duty to assist had not been 
fulfilled with respect to the veteran's claim of entitlement 
to service connection for PTSD.  

It was noted that evidence of record at that time included 
the veteran's DD-214 which showed service in the Republic of 
Vietnam with the U.S. Army.  Further, the veteran had 
submitted statements and provided testimony as to several 
stressful events in service which he maintained led to his 
developing PTSD.  Some of his claimed stressors are related 
to incidents of combat.  Despite the fact that the veteran 
had been diagnosed with PTSD, the diagnosis of record had 
been made based on the veteran's own uncorroborated account 
of what he experienced in service.  As such, there was no 
credible supporting evidence that the claimed in-service 
stressor(s) had actually occurred during service consistent 
with the provisions of 38 C.F.R. § 3.304 (f) (2001).

On remand, the RO was directed to obtain the veteran's 
complete psychiatric treatment records and service personnel 
records.  In addition, the RO was to ask the veteran for 
additional, detailed information regarding his claimed 
stressors to support the diagnosis of PTSD.  Thereafter, the 
veteran's stressors were to be forwarded to the U.S. Army and 
Joint Services Environmental Support Group (ESG) [now known 
as The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)] for verification of the reported 
stressors.  Subsequent to the verification of the veteran's 
reported stressors, the RO was directed to have the veteran 
examined by a psychologist and psychiatrist to determine 
whether the veteran had PTSD or some other psychiatric 
pathology, and whether any psychiatric disability could be 
attributed to service.

To date, the duty to assist has still, unfortunately, not 
been satisfied.  Since the most recent remand of February 
2001, it does not appear that the RO made any attempts to 
verify the veteran's claimed stressors nor did the RO make a 
determination as to whether the veteran engaged in combat 
with the enemy.  See 38 U.S.C.A. § 1154 (b) (West 1991).  In 
fact, there is no indication that this issue was addressed at 
all, via readjudication or otherwise.

Because the veteran has claimed stressor(s) related to 
combat, a consideration of whether the veteran engaged in 
combat with the enemy must be undertaken by the RO. 
38 U.S.C.A. § 1154 (b) (2001).

Furthermore, the apparent inconsistency between the veteran's 
DD-214 which confirmed the veteran's service in Vietnam, and 
the veteran's reported unit designation which was never in 
Vietnam during the period in question, was not adequately 
resolved.  The RO attempted to obtain the veteran's service 
personnel records and received a general response that they 
were not available; there has not been a sufficient 
explanation for the absence of those records of the veteran.  
In addition, the RO has not afforded the veteran the 
requested psychiatric examination as set forth in the June 
1996 or February 2001 Board remands.  

The Board noted, in the February 2001 remand, that during the 
course of the veteran's appeal, and subsequent to the 1996 
Board remand, the regulation governing service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in accordance with 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997); that 
the effective date of the changes in the regulation was March 
7, 1997; and that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas, supra.

The Board again notes that under the new regulation, service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) 
(2001).  As such, the RO is again advised that after the 
development requested below is completed, the veteran's claim 
of entitlement to service connection for PTSD must be 
considered under the regulation in effect prior to March 7, 
1997, as well as the regulation in effect as of March 7, 
1997, and apply that which is more favorable.

In the February 2001 remand, the Board also noted that it 
appeared that the veteran had raised the issue of entitlement 
to an extraschedular rating for his service- connected right 
knee disorder under the provisions of 38 C.F.R. § 3.321 
(b)(1).  The Board noted that as set forth in the June 1996 
remand, the RO was directed to consider the veteran's claim 
of entitlement to an extraschedular rating and to address 
whether a referral to the Director of the Compensation and 
Pension Service was warranted for consideration of such a 
rating.  Nonetheless, the RO has still not considered the 
propriety of an extraschedular rating.  

Further development and adjudication of the above discussed 
issues, as well as the claim for a total rating for 
compensation purposes based on individual unemployability, is 
necessary prior to further appellate adjudication.  As such, 
this matter is remanded to the RO for the following actions: 


1.  The RO should again request the 
veteran to provide a list of all current 
and past treatment providers for his 
psychiatric disorder(s), to include 
private and VA facilities, which are not 
already contained in the claims folder.  
Based on his response, and with 
appropriate authorizations, the RO should 
assist the veteran in obtaining complete 
copies of all treatment records 
pertaining to psychiatric disabilities 
and associate them with the claims 
folder.

2.  The RO should again contact the 
veteran and afford him the opportunity to 
submit any additional information 
regarding claimed stressors to support 
the diagnosis of PTSD, to include 
specific dates, times, locations, units 
of assignment and the names and specifics 
of each event.  The RO should also advise 
the veteran that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.

3.  The RO should again contact the 
service department and obtain a copy of 
the veteran's service personnel records 
and unit designation for association with 
the claims folder.  The RO is advised 
that these records must be obtained; a 
single response that such records are 
unavailable will not demonstrate 
compliance with this REMAND or the 
provisions of the VCAA.

4.  Thereafter, unless the RO determines 
that evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter specifying 
each of the veteran's claimed in-service 
stressful experiences (including any 
additional information received from the 
him regarding his claimed stressors, and 
accompanied by copies of the veteran's 
DD-214, service personnel records, and 
all associated documents), and forward it 
to USASCRUR for corroboration of the 
veteran's claimed stressors.  That 
facility should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressful experiences.  The RO should 
conduct any additional development or 
follow up action suggested.  The response 
from USASCRUR should be placed in the 
claims folder.

5.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the presence or 
absence of PTSD and, if present, whether 
it is related to one or more verified 
stressors in service. The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examination report 
must indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

7.  When the RO is satisfied that the 
record is complete and the psychiatric 
examination is adequate, the RO should 
review all of the evidence of record and 
re-adjudicate the issue of entitlement to 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. 
§ 3.304(f).  The RO must render a 
specific finding as to whether the 
veteran engaged in combat with the enemy, 
and must provide adequate reasons and 
bases for its determinations, addressing 
all matters and concerns noted in this 
remand.

8.  With respect to consideration of the 
veteran's rating for a right knee 
disorder on an extraschedular basis, the 
RO should specifically adjudicate whether 
referral of the case to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service is 
warranted for consideration of such a 
rating under the provisions of 38 C.F.R. 
§ 3.321 (b) (1), based on a marked 
interference with employment.  The 
veteran and his representative should be 
provided with a copy of the decision on 
this issue and all appellate rights which 
attach thereto.

9.  If the determinations with respect to 
the claim of entitlement to service 
connection for PTSD and a total rating 
for compensation purposes based on 
individual unemployability remain adverse 
to the veteran, he and his representative 
should be furnished with an Supplemental 
Statement of the Case (SSOC) that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include (with respect to the PTSD claim) 
the new and old versions of 38 C.F.R. § 
3.304(f).  The veteran and his 
representative should also be afforded 
the opportunity to respond to the SSOC 
before the claim is returned to the 
Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



